Case 20-12456-JTD   Doc 861-6   Filed 01/13/21   Page 1 of 3




               EXHIBIT F
Case 20-12456-JTD   Doc 861-6   Filed 01/13/21   Page 2 of 3

                                                                CLERK OF STATE COURT
                                                                TIFT COUNTY, GEORGIA
                                                                2020CT0095
                                                               AUG 31, 2020 02:58 PM
Case 20-12456-JTD   Doc 861-6   Filed 01/13/21   Page 3 of 3
